EXHIBIT 10.22
OMNITURE, INC.
CHANGE OF CONTROL AGREEMENT
     This Change of Control Agreement (the “Agreement”) is made and entered into
by and between Joshua G. James (the “Employee”) and Omniture, Inc. (the
“Company”), effective as of June 7, 2006 (the “Effective Date”).
RECITALS
     1.     It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
     2.      The Board believes that it is in the best interests of the Company
and its stockholders to provide the Employee with an incentive to continue his
or her employment and to motivate the Employee to maximize the value of the
Company upon a Change of Control for the benefit of its stockholders.
     3.      The Board believes that it is imperative to provide the Employee
with certain benefits upon a Change of Control and severance benefits upon the
Employee’s termination of employment following a Change of Control. These
benefits will provide the Employee with enhanced financial security and
incentive and encouragement to remain with the Company notwithstanding the
possibility of a Change of Control.
     4.      Certain capitalized terms used in the Agreement are defined in
Section 7 below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1.      Term of Agreement. This Agreement shall terminate upon the date
that all of the obligations of the parties hereto with respect to this Agreement
have been satisfied.
     2.      At-Will Employment. The Company and the Employee acknowledge that
the Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement or offer letter between the Company
and the Employee (an “Employment Agreement”). If the Employee’s employment
terminates for any reason, including (without limitation) any termination

 



--------------------------------------------------------------------------------



 



prior to a Change of Control, the Employee shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
this Agreement or under his or her Employment Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans.
     3.      Severance Benefits.
              (a)      Involuntary Termination Other than for Cause, Voluntary
Termination for Good Reason or Death or Disability During the Change of Control
Period. If within the period commencing three months prior to a Change of
Control and ending on the later of (A) twelve (12) months following a Change of
Control, or (B) one month following the latest of the originally scheduled
one-year, two-year or four-year cliff vesting date on any of Employee’s Company
stock options held by Employee immediately prior to a Change of Control (the
“Change of Control Period”), (i) the Employee terminates his or her employment
with the Company (or any parent or subsidiary of the Company) for “Good Reason”
(as defined herein) or (ii) the Company (or any parent or subsidiary of the
Company) terminates the Employee’s employment for other than “Cause” (as defined
herein), or (iii) the Employee dies or terminates employment due to becoming
Disabled (as defined herein) and the Employee, except in the case of death,
signs and does not revoke a standard release of claims with the Company in a
form acceptable to the Company (the “Release”), then the Employee shall receive
the following severance from the Company:
                         (i)      Severance Payment. The Employee shall be
entitled to receive a lump-sum severance payment (less applicable withholding
taxes) equal to two hundred percent of the Employee’s annual base salary (as in
effect immediately prior to (A) the Change of Control, or (B) the Employee’s
termination, whichever is greater) plus two hundred percent of the Employee’s
target bonus for the fiscal year in which the Change of Control or the
Employee’s termination occurs, whichever is greater.
                         (ii)      Equity Compensation Acceleration. One hundred
percent (100%) of the Employee’s outstanding stock options, stock appreciation
rights, restricted stock units and other Company equity compensation awards (the
“Equity Compensation Awards”) shall immediately vest and became exercisable. Any
Company stock options and stock appreciation rights shall thereafter remain
exercisable following the Employee’s employment termination for the period
prescribed in the respective option and stock appreciation right agreements.
                         (iii)      Continued Employee Benefits. Company-paid
health, dental, vision, and life insurance coverage at the same level of
coverage as was provided to such Employee immediately prior to the Change of
Control and at the same ratio of Company premium payment to Employee premium
payment as was in effect immediately prior to the Change of Control (the
“Company-Paid Coverage”). If such coverage included the Employee’s dependents
immediately prior to the Change of Control, such dependents shall also be
covered at Company expense. Company-Paid Coverage shall continue until the
earlier of (i) twenty-four months from the date of termination, or (ii) the date
upon which the Employee and his dependents become covered under another
employer’s group health, dental, vision, long-term disability or life insurance
plans that provide Employee and his dependents with comparable benefits and
levels of coverage. For purposes of Title X of the Consolidated Budget
Reconciliation Act of 1985 (“COBRA”), the date of

-2-



--------------------------------------------------------------------------------



 



the “qualifying event” for Employee and his or her dependents shall be the date
upon which the Company-Paid Coverage terminates.
              (b)      Timing of Severance Payments. The severance payment to
which Employee is entitled shall be paid by the Company to Employee in cash and
in full, not later than ten (10) calendar days after the effective date of the
Release. If the Employee should die before all amounts have been paid, such
unpaid amounts shall be paid in a lump-sum payment (less any withholding taxes)
to the Employee’s designated beneficiary, if living, or otherwise to the
personal representative of the Employee’s estate.
              (c)      Voluntary Resignation; Termination for Cause. If the
Employee’s employment with the Company terminates (i) voluntarily by the
Employee other than for Good Reason, or (ii) for Cause by the Company, then the
Employee shall not be entitled to receive severance or other benefits except for
those (if any) as may then be established under the Company’s then existing
severance and benefits plans and practices or pursuant to other written
agreements with the Company.
              (d)      Termination Outside of Change of Control Period. In the
event the Employee’s employment is terminated for any reason, either prior to
the Change of Control Period or after the Change of Control Period, then the
Employee shall be entitled to receive severance and any other benefits only as
may then be established under the Company’s existing written severance and
benefits plans and practices or pursuant to other written agreements with the
Company.
             (e)      Internal Revenue Code Section 409A. Notwithstanding any
other provision of this Agreement, if the Employee is a “key employee” under
Code Section 409A and a delay in making any payment or providing any benefit
under this Plan is required by Code Section 409A, such payments shall not be
made until the end of six (6) months following the date of the Employee’s
separation from service as required by Code Section 409A.
     4.      Coordination with Existing Agreements.
              (a)      Equity Compensation. With respect to equity compensation
awards granted to Employee, those shall accelerate vesting 100% upon a “change
of control,” as such term is defined in the employment agreement by and between
Employee and the Company, amended and restated as of even date herewith (the
“Employment Agreement”) and shall otherwise remain governed pursuant to the
applicable terms of the Employment Agreement.
              (b)      Other Benefits. Except as provided in Section 4(a)
hereof, in the event of a termination of Employee’s employment within the Change
of Control Period, and with respect to the 280G excise tax gross-up provisions
of Section 6 hereof, in the event any such tax is triggered, including outside
of termination of Employee’s employment within the Change of Control Period, the
provisions of this Agreement are intended to enhance, but not be additive, to
any pre-existing written agreements between the Company and Employee. For
example, if Employee’s Employment Agreement provides for a specified cash
payment upon a termination without cause, and severance payments are triggered
under both the Employment Agreement and this Agreement, Employee shall be
entitled to the larger cash payment provided in either agreement but shall not
be entitled to the

-3-



--------------------------------------------------------------------------------



 




sum of the two cash payments. The same principle applies to the other individual
elements of severance provided herein (other than equity compensation award
vesting), and also applies to the provisions relating to a gross-up for Code
Section 280G excise taxes, including outside of termination of Executive’s
employment within the Change of Control Period. Except as otherwise provided in
Section 4(a) hereof and in this section 4(b), the benefits provided to Employee
under this Agreement are intended to be and are exclusive and in lieu of any
other rights or remedies to which the Employee or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, and including pursuant to
the Company’s other severance plans, arrangements or practices.
     5.      Conditional Nature of Severance Payments and Benefits.
              (a)      Noncompete. Employee acknowledges that the nature of the
Company’s business is such that if Employee were to become employed by, or
substantially involved in, the business of a competitor of the Company during
the twenty-four months following the termination of Employee’s employment with
the Company, it would be very difficult for Employee not to rely on or use the
Company’s trade secrets and confidential information. Thus, to avoid the
inevitable disclosure of the Company’s trade secrets and confidential
information, Employee agrees and acknowledges that Employee’s right to receive
the severance payments and benefits set forth in Section 3(a) (to the extent
Employee is otherwise entitled to such payments) shall be conditioned upon
Employee not directly or indirectly engaging in (whether as an employee,
consultant, agent, proprietor, principal, partner, stockholder, corporate
officer, director or otherwise), nor having any ownership interest in or
participating in the financing, operation, management or control of, any person,
firm, corporation or business in Competition (as defined herein) with Company.
Notwithstanding the foregoing, Employee may, without violating this Section 5,
own, as a passive investment, shares of capital stock of a corporation or other
entity that engages in Competition where the number of shares of such
corporation’s capital stock that are owned by Employee represent less than three
percent of the total number of shares of such entity’s capital stock
outstanding. For purposes of this Agreement, Competition refers to activities
that are competitive to Omniture as of the date of termination of Employee’s
employment with the Company, including, but not limited to, marketing, selling,
hosting, delivering, or distributing web analytics products or other online
business optimization software or services, or engaging in online marketing
services similar to or competitive with products or services offered by the
Company as of the date of termination of Employee’s employment with the Company.
             (b)      Non-Solicitation. Until the date twenty-four months after
the termination of Employee’s employment with the Company for any reason,
Employee agrees and acknowledges that Employee’s right to receive the severance
payments and benefits set forth in Section 3(a) (to the extent Employee is
otherwise entitled to such payments) shall be conditioned upon Employee neither
directly nor indirectly soliciting, inducing, recruiting or encouraging an
employee to leave his or her employment either for Employee or for any other
entity or person with which or whom Employee has a business relationship.
              (c)      Understanding of Covenants. Employee represents that he
(i) is familiar with the foregoing covenants not to compete and not to solicit,
and (ii) is fully aware of his obligations hereunder, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of these covenants. The Company acknowledges and agrees that Employee’s

-4-



--------------------------------------------------------------------------------



 




covenants not to compete and not to solicit under Sections 5(a) and 5(b) above
are conditioned upon Employee’s receipt of the severance payments and benefits
set forth in Section 3(a) above.
             (d)      Remedy for Breach. Upon any breach of this section by
Employee, all severance payments and benefits pursuant to this Agreement shall
immediately cease and any stock options or stock appreciation rights then held
by Employee shall immediately terminate and be without further force and effect,
Employee shall be required to reimburse the Company any lump-sum severance
payment previously paid under Section 3(a)(i) and the value of any welfare plan
reimbursements previously paid under Section 3(a)(iii) hereunder and that shall
be the sole remedy available to the Company for such breach.
     6.      Golden Parachute Excise Tax.
              (a)      Parachute Payments of Less than 3.6 x Base Amount. In the
event that the benefits provided for in this agreement or otherwise payable to
Employee, including vesting acceleration upon a change of control pursuant to
Employee’s employment agreement with the Company (a) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), (b) would be subject to the excise tax imposed by
Section 4999 of the Code, and (c) the aggregate value of such parachute
payments, as determined in accordance with Section 280G of the Code and the
proposed Treasury Regulations thereunder (or the final Treasury Regulations, if
they have then been adopted) is less than the product obtained by multiplying
three and six-tenths by Employee’s “base amount” within the meaning of Code
Section 280G(b)(3), then such benefits shall be reduced to the extent necessary
(but only to that extent) so that no portion of such benefits will be subject to
excise tax under Section 4999 of the Code.
              (b)      Parachute Payments Equal to or Greater than 3.6 x Base
Amount. In the event that the benefits provided for in this agreement or
otherwise payable to Employee, including vesting acceleration upon a change of
control pursuant to Employee’s employment agreement with the Company
(a) constitute “parachute payments” within the meaning of Section 280G of the
Code, (b) would be subject to the excise tax imposed by Section 4999 of the
Code, and (c) the aggregate value of such parachute payments, as determined in
accordance with Section 280G of the Code and the proposed Treasury Regulations
thereunder (or the final Treasury Regulations, if they have then been adopted)
is equal to or greater than the product obtained by multiplying three and
six-tenths by Employee’s “base amount” within the meaning of Code
Section 280G(b)(3), then (A) the benefits shall be delivered in full, and
(B) the Employee shall receive (1) a payment from the Company sufficient to pay
such excise tax, and (2) an additional payment from the Company sufficient to
pay the federal and state income and employment taxes and additional excise
taxes arising from the payments made to the Employee by the Company pursuant to
this clause (B).
             (c)      280G Determinations. Unless the Company and the Employee
otherwise agree in writing, the determination of Employee’s excise tax liability
and the amount required to be paid or reduced under this Section 6 shall be made
in writing by the Company’s independent auditors who are primarily used by the
Company immediately prior to the Change of Control (the “Accountants”). For
purposes of making the calculations required by this Section 6, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the

-5-



--------------------------------------------------------------------------------



 




Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6.
     7.      Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:
              (a)      Cause. “Cause” shall mean (i) an act of personal
dishonesty taken by the Employee in connection with his responsibilities as an
employee and intended to result in substantial personal enrichment of the
Employee, (ii) Employee being convicted of, or pleading nolo contendere to a
felony, (iii) a willful act by the Employee which constitutes gross misconduct
and which is injurious to the Company, (iv) following delivery to the Employee
of a written demand for performance from the Company which describes the basis
for the Company’s reasonable belief that the Employee has not substantially
performed his duties, continued violations by the Employee of the Employee’s
obligations to the Company which are demonstrably willful and deliberate on the
Employee’s part.
              (b)      Change of Control. “Change of Control” means the
occurrence of any of the following:
                          (i)      Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities; or
                         (ii)      Any action or event occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or
                          (iii)      The consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or
                          (iv)      The consummation of the sale, lease or other
disposition by the Company of all or substantially all the Company’s assets.

-6-



--------------------------------------------------------------------------------



 



             (c)      Disability. “Disability” shall mean that the Employee has
been unable to perform his or her Company duties as the result of his incapacity
due to physical or mental illness, and such inability, at least twenty-six
(26) weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the Employee
or the Employee’s legal representative (such Agreement as to acceptability not
to be unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment. In the event that the Employee
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.
             (d)      Good Reason. “Good Reason” means without the Employee’s
express written consent (i) a material reduction of the Employee’s duties,
title, authority or responsibilities, relative to the Employee’s duties, title,
authority or responsibilities as in effect immediately prior to such reduction,
or the assignment to Employee of such reduced duties, title, authority or
responsibilities, including a reduction in duties, title, authority or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity; (ii) a substantial reduction of the facilities and perquisites
(including office space and location) available to the Employee immediately
prior to such reduction; (iii) a reduction by the Company in the base salary or
target bonus opportunity of the Employee as in effect immediately prior to such
reduction; (iv) a material reduction by the Company in the kind or level of
benefits to which the Employee was entitled immediately prior to such reduction
with the result that such Employee’s overall benefits package is significantly
reduced; (v) the relocation of the Employee to a facility or a location more
than thirty-five (35) miles from such Employee ‘s then present location.
     8.      Successors.
              (a)      The Company’s Successors. Any successor to the Company
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
8(a) or which becomes bound by the terms of this Agreement by operation of law.
              (b)      The Employee’s Successors. The terms of this Agreement
and all rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

-7-



--------------------------------------------------------------------------------



 



     9.      Notice.
             (a)      General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one (1) business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or (d) one
(1) business day after the business day of facsimile transmission, if delivered
by facsimile transmission with copy by first class mail, postage prepaid, and
shall be addressed (i) if to Employee, at his or her last known residential
address and (ii) if to the Company, at the address of its principal corporate
offices (attention: Secretary), or in any such case at such other address as a
party may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.
              (b)      Notice of Termination. Any termination by the Company for
Cause or by the Employee for Good Reason or Disability or as a result of a
voluntary resignation shall be communicated by a notice of termination to the
other party hereto given in accordance with Section 9(a) of this Agreement. Such
notice shall indicate the specific termination provision in this Agreement
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the termination date (which shall be not more than thirty
(30) days after the giving of such notice). The failure by the Employee to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason or Disability shall not waive any right of the Employee hereunder or
preclude the Employee from asserting such fact or circumstance in enforcing his
or her rights hereunder.
     10.      Miscellaneous Provisions.
              (a)      No Duty to Mitigate. The Employee shall not be required
to mitigate the amount of any payment contemplated by this Agreement, nor shall
any such payment be reduced by any earnings that the Employee may receive from
any other source.
              (b)      Waiver. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer of the
Company (other than the Employee). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
              (c)      Headings. All captions and section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.
              (d)      Entire Agreement. This Agreement, along with other
written agreements relating to the subject matter hereof between Employee and a
duly authorized Company officer constitute the entire agreement of the parties
hereto and supersede in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.

-8-



--------------------------------------------------------------------------------



 



               (e)      Choice of Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Utah. The Utah state courts in Utah County, Utah and/or the United
States District Court for the District of Utah in Salt Lake City shall have
exclusive jurisdiction and venue over all controversies in connection with this
Agreement.
              (f)      Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.
              (g)      Withholding. All payments made pursuant to this Agreement
will be subject to withholding of applicable income and employment taxes.
              (h)      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

          COMPANY  OMNITURE, INC.
      By:   /s/ Shawn J. Lindquist    

            Title:   Chief Legal Officer and Senior Vice President      

                EMPLOYEE  By:   /s/ Joshua G. James                      

-10-



--------------------------------------------------------------------------------



 



OMNITURE, INC.
AMENDMENT TO JOSHUA G. JAMES CHANGE OF CONTROL AGREEMENT
     This amendment (the “Amendment”) is made by and between Joshua G. James
(“Employee”) and Omniture, Inc. (the “Company”, and together with Employee, the
“Parties”) on December 19, 2008.
     WHEREAS, the Parties entered into a Change of Control Agreement dated
June 7, 2006 (the “Agreement”);
     WHEREAS, the Company and Employee desire to amend certain provisions of the
Agreement to come into documentary compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the final regulations and
official guidance promulgated thereunder (together, “Section 409A”).
     NOW, THEREFORE, for good and valuable consideration, Employee and the
Company agree that the Agreement is hereby amended as follows.
     1. Release of Claims. Section 3(b) of the Agreement is amended and restated
as follows:
     “(b) Release of Claims. The receipt of any severance pursuant to Section
3(a) will be subject to Employee signing and not revoking the Release and
provided that the Release becomes effective and irrevocable no later than sixty
(60) days following the termination date (such deadline, the “Release
Deadline”). The Company shall provide the Release to Employee within two (2)
business days of termination. If the Release does not become effective by the
Release Deadline, Employee will forfeit any rights to severance payments or
benefits under this Agreement. In no event will severance payments or benefits
be paid or provided until the Release becomes effective and irrevocable.”
     2. Section 409A. Section 3(e) of the Agreement is amended and restated as
follows:
     “(e) Internal Revenue Code Section 409A.
     (i) Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to Employee, if any, pursuant
to this Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Compensation

 



--------------------------------------------------------------------------------



 



Separation Benefits”) will be paid or otherwise provided until Employee has a
“separation from service” within the meaning of Section 409A.
     (ii) Any severance payments or benefits under this Agreement that would be
considered Deferred Compensation Severance Benefits will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Employee’s separation from service, or, if later, such time as required by
clause (iii) below. Any installment payments that would have been made to
Employee during the sixty (60) day period immediately following Employee’s
separation from service but for the preceding sentence will be paid to Employee
on the sixtieth (60th) day following Employee’s separation from service and the
remaining payments shall be made as provided in this Agreement. If the Employee
should die before all amounts have been paid, such unpaid amounts shall be paid
in a lump-sum payment (less any withholding taxes) to the Employee’s designated
beneficiary, if living, or otherwise to the personal representative of the
Employee’s estate.
     (iii) Notwithstanding anything to the contrary in this Agreement, if
Employee is a “specified employee” within the meaning of Section 409A at the
time of Employee’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six
(6) months following Employee’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Employee’s separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Employee dies following Employee’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Employee’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
     (iv) Any amount paid under this Agreement that satisfies the requirements
of the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.
     (v) Any amount paid under this Agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Compensation Separation Benefits
for purposes of clause (i) above. For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Employee’s annualized
compensation based upon the annual rate of pay paid to Employee during the
Company’s taxable year preceding the Company’s taxable year of Employee’s
termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a

-2-



--------------------------------------------------------------------------------



 



qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
Employee’s employment is terminated.
     (vi) The foregoing provisions are intended to comply with the requirements
of Section 409A so that none of the severance payments and benefits to be
provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Employee agree to work together in good faith to consider amendments
to this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Employee under Section 409A.”
     3. Parachute Payments of Less than 3.6 x Base Amount. The following is
added to the end of Section 6(a) of the Agreement:
“Any reduction in payments and/or benefits required by this Section 6(a) will
occur in the following order: (i) reduction of cash payments; (ii) reduction of
vesting acceleration of equity awards; and (iii) reduction of other benefits
paid or provided to Employee. In the event that acceleration of vesting of
equity awards is to be reduced, such acceleration of vesting will be cancelled
in the reverse order of the date of grant for Employee’s equity awards. If two
or more equity awards are granted on the same date, each award will be reduced
on a pro-rata basis.”
     4. Parachute Payment Equal to or Greater than 3.6 x Base Amount. The
following is added to the end of Section 6(b) of the Agreement:
“Such tax gross up payments, if any, will be paid no later than the end of the
calendar year immediately following the calendar year in which Employee remits
the related taxes.”
     5. Good Reason. Section 7(d) of the Agreement is amended and restated as
follows:
     “(d) Good Reason. “Good Reason” shall mean Employee’s resignation within
ninety (90) days following the expiration of any Company cure period (discussed
below) following the occurrence of one or more of the following, without
Employee’s express written consent:
          (i) the assignment to Employee of any duties, or the reduction of
Employee’s duties, either of which results in a material diminution of
Employee’s authority, duties, or responsibilities with the Company in effect
immediately prior to such assignment, or the removal of Employee from such
position and responsibilities (including a reduction in duties, title, authority
or responsibilities solely by virtue of the Company being acquired and made part
of a larger entity);
          (ii) a material reduction of Employee’s base compensation (in other
words, a material reduction in Employee’s base salary or target bonus
opportunity) as in effect immediately prior to such reduction; or
          (iii) a material change in the geographic location at which Employee
must perform services (in other words, Employee’s relocation to a facility or an
office location more than a 35-mile radius from Employee’s then present
location) or material reduction of the facilities and perquisites available to
Employee immediately prior to such reduction.

-3-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Employee agrees not to resign for Good Reason
without first providing the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within ninety (90) days of the
initial existence of the grounds for “Good Reason” and a reasonable cure period
of thirty (30) days following the date of such notice.”
     6. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.
     7. Entire Agreement. This Amendment and the Agreement constitute the full
and entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.
     8. Counterparts. This Amendment may be executed in counterparts, all of
which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.
     9. Governing Law. This Amendment will be governed by the laws of the State
of Utah (with the exception of its conflict of laws provisions).
     IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the
case of the Company by its duly authorized officer, as of the date set forth
above.

             
 
  OMNITURE, INC.       EMPLOYEE
 
           
 
           
 
  /s/ Shawn Lindquist       /s/ Joshua G. James
 
           
 
           
By:
  Shawn Lindquist        
 
           
 
           
Title:
  Chief Legal Officer        
 
           

-4-